UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2640



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES HARRIS BROWN, JR.; ERIC D. BELLSEY,

                                           Claimants - Appellants,

          and


$15,000.00   IN   UNITED   STATES    CURRENCY;
$1,341.00 IN UNITED STATES CURRENCY,

                                                        Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-99-2861-6)


Submitted:   June 15, 2000                 Decided:   June 20, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
William G. Yarborough, III, ASHMORE & YARBOROUGH, P.A., Greenville,
South Carolina, for Appellants.     J. Rene Josey, United States
Attorney, Anne Hunter Young, Assistant United States Attorney,
Marvin J. Caughman, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles Harris Brown, Jr., and Eric D. Bellsey appeal the dis-

trict court’s order denying their motion for return of property

under Fed. R. Crim. P. 41(e).   We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.   Accordingly, we affirm

on the reasoning of the district court. See United States v. Brown,

No. CA-99-2861-6 (D.S.C. Nov. 22, 1999).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2